IN THE UNITED STATES DISTRICT COURT

 

FOR THE WESTERN OF NORTH CAROLINA FI[_ED
CHARLOTTE, NC
j MAR112019
Diane Michele Carter
US DlSTR\CT COURT
WESTERN DlSTRlCT OF NC
v. ORDER

Thomas Pellicane, et al

 

In the¢Matter of the Designation of a Magistrate Judge for Service in Another District

Pursuant to 28 U.S.C. § 63 6(f), in an emergency and upon the concurrence of the chief
judges of the districts involved, a United States magistrate judge may be temporarily assigned to
perform any of the duties specified in subsections (a), (b), or (c) of this section in a judicial
district other than the judicial district for Which he or she has been appointed No magistrate
judge shall perform any of such duties in a district to Which he or she has been temporarily
assigned until an order has been issued by the chief judge of such district specifying the
emergency by reason of Which the magistrate judge is being transferred, the duration of his or her
assignment, and the duties Which he or she is authorized to perform. v

Due to exigencies, the Fourth Circuit Court of Appeals has assigned the above-captioned
civil case in the Western District of North Carolina to the Honorable Cameron M. Currie, Senior
United States District Judge for the District of South Carolina This assignment has created an
emergency situation in the Western District of North Carolina due to the unavailability of a
Western District of North Carolina magistrate judge to assist Judge Currie With her Work on the
case. For this reason, the court certifies the need for assistance from a visiting U.S. magistrate
judge from the District of South Carolina, the Honorable Shiva V. Hodges, during the pendency
of this case in the court.

THEREFORE, IT IS ORDERED, With the concurrence of the Honorable R. Bryan
Harwell, Chief Judge of the District of South Carolina, that United States Magistrate Judge Shiva
V. Hodges is hereby designated to hold court and perform any and all judicial duties designated
under 28 U.S.C. §636, subsections (a), (b), and (c) in the Western District of North Carolina on
an as needed basis during the pendency of case No. 3 : 19-cv-00104, Dianne Mz`chele Carter v.

Thomas Pellicane et al.

Dated this /Z %ay of §2;§£&- , 2019
/Honorable Frank l). Whitney
Chief Judge

 

